Title: From John Adams to James Freeman, 11 April 1782
From: Adams, John
To: Freeman, James



Amsterdam April 11th. 1782
Sir

I have just now recd. your kind favor of the 9th. and thank You for the Communication of Dr. Waterhouse’s Letter, which has been a very agreable Entertainment to me. I am very glad of Gillon’s success, and that so candid and sensible a Judge as the Dr. still retains his Charity for him.
Am much obliged by your Congratulations on the prosperous Appearance of our affairs. I have just recd. authentic Information of the unanimous Resolution of the States of the Province of Utrecht, taken yesterday in favor of my Admission to an Audience. Guelderland and Groningen are all that remain, and I hope that ten or twelve days at furthest will produce a perfect Unanimity. I have the honor to be with great Esteem, Sir, your obliged & ob. Servt.
